Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE FOR FURTHER INFORMATION CONTACT: Investor Inquiries: Leonard Borow President and Chief Operating Officer (516) 694-6700 ACQUISITION OF AEROFLEX INCORPORATED COMPLETED PLAINVIEW, NEW YORK, August 15, 2007 – Aeroflex Incorporated (formerly Nasdaq Symbol: ARXX) announced today that it has completed the previously announced acquisition of Aeroflex by affiliates of or funds managed by The Veritas Capital Fund III, L.P., Golden Gate Private Equity, Inc. and Goldman, Sachs &
